Citation Nr: 0505486	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-30 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
epidermophytosis of the feet.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of an injury to the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, denying the veteran's 
claims to reopen the issues of entitlement to service 
connection for epidermophytosis of the feet, a back disorder, 
and residuals of an injury to the feet.

Pursuant to his request, the veteran was afforded a hearing 
before the Board in Washington, DC, in January 2005, a 
transcript of which is of record.  


FINDINGS OF FACT

1.  Entitlement of the veteran to service connection for 
epidermophytosis of the feet, a back disorder, and residuals 
of an injury to the feet, was denied most recently in a May 
1996 rating decision.  Notice of that action was furnished to 
the veteran in the same month, but he did not perfect an 
appeal.  

2.  The evidence added to the record since entry of the May 
1996 decision does not bear significantly and substantially 
upon the question at hand, is duplicative or cumulative of 
prior evidence, and by itself or in combination with the 
other evidence previously of record is not so significant 
that it must be considered in order to decide fairly the 
merits of the claims in question.


CONCLUSIONS OF LAW

1.  The RO's May 1996 decision, denying entitlement to 
service connection for epidermophytosis of the feet, a back 
disorder, and residuals of an injury to the feet, is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been submitted to 
reopen claims of entitlement to service connection for 
epidermophytosis of the feet, a back disorder, and residuals 
of an injury to the feet.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), which became law 
in November 2000, significantly added to the statutory law 
concerning VA duties when processing claims for VA benefits 
by redefining the obligations of VA with respect to the duty 
to assist and including an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  To implement the provisions of the 
law, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2004).

Under the changes effectuated, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the claimant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 
Vet.App. 370, 373-74 (2002); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).  Written notice as to the foregoing 
was provided to the veteran through the RO's October 2002 
letter, as supplemented by the RO's subsequent statement of 
the case and supplemental statement of the case.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159.  In this case, the veteran, 
in effect, requests that VA undertake efforts to locate 
records which he alleges were compiled in or about 1979 in 
connection with an award of VA compensation for a skin 
disorder, including a benefit check that was issued by VA, 
but never received by him.  As there is not one whit of 
evidence that in any way corroborates the allegation of a 
prior award of VA compensation for a skin or other disorder, 
and in light of the fact that the record indicates that an 
initial compensation claim was not filed until August 1980, a 
fact the appellant himself acknowledged in 1980, there is no 
reasonable possibility that further assistance would 
substantiate the veteran's claim.  Hence, further assistance 
under the VCAA is not in order as to that particular 
allegation.  See 38 C.F.R. § 3.159(d) (2004).  Moreover, it 
is evident that all available, pertinent data have been 
obtained and made a part of the claims folder, and neither 
the veteran nor his representative specifically requests that 
any additional evidentiary development be undertaken for 
compliance with the VCAA.  Thus, it is concluded that all 
assistance due the veteran has been rendered.  

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was held 
that the applicable statute and regulation provide for a pre-
initial-RO adjudication notice of the VCAA.  In this 
instance, the VCAA letter of October 2002 predated the RO 
adjudication in April 2003, in concert with the holding in 
Pelegrini.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Analysis

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  

The RO's denial in May 1996 of the veteran's claims to reopen 
for service connection for epidermophytosis of the feet, a 
back disorder, and residuals of an injury to the feet, was 
made on the basis that new and material evidence had not been 
presented to reopen the previously denied claims.  Notice of 
the denial was furnished to the veteran in May 1996, 
following which he submitted a notice of disagreement in June 
1986.  He was provided a statement of the case in September 
1996, and he did not thereafter timely perfect his appeal 
with the submission of a substantive appeal.  In the absence 
of a timely appeal, the May 1996 denial is final.  
38 U.S.C.A. § 7105.

Given the finality of the May 1996 action, the question now 
is whether new and material evidence has been presented to 
reopen the claims.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  This definition was recently 
modified, but the modification is applicable only to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).  

As the current appeal stems from the appellant's filing of 
claims to reopen prior to August 29, 2001, the changes 
effectuated in August 2001 to 38 C.F.R. § 3.156 are not for 
application.  

The Board notes that the applicable definition for new and 
material evidence was paraphrased in the RO's rating decision 
of April 2003, a copy of which was provided to the veteran, 
also in April 2003.  The RO's citation in its statement and 
supplemental statement of the case to a regulation applicable 
only to claims filed after August 29, 2001, is noted.  Still, 
inasmuch as the veteran was advised of the correct definition 
by the April 2003 rating document, and given that the earlier 
definition is more favorable and expansive than the current 
version, no prejudice is found to result in the Board's 
consideration of the claims to reopen herein presented.  See 
Bernard v. Brown, 4 Vet.App. 384 (1993).

On file at the time of entry of the May 1996 decision were 
primarily, as pertinent to this matter, the veteran's service 
medical records, information relating to the discharge 
upgrade effectuated by the Army Discharge Review Board, 
reports of VA medical treatment received in 1979 and 1980, 
records involving a VA medical examination conducted in 
January 1981, photographs, a report from the Atlanta Bureau 
of Police Services, and correspondence from the veteran.  

Received by VA, following entry of the May 1996 denial, are 
multiple items of correspondence from the veteran in which he 
reiterated his belief that VA found him entitled to service 
connection for a skin disorder in 1979, but never actually 
paid compensation benefits therefor.  Also submitted are 
correspondence from the Virginia Employment Commission, a 
duplicate copy of a VA outpatient medical record compiled in 
October 1979, a November 1978 letter to the veteran from the 
Army Discharge Review Board, and photocopies of a script for 
Mycelex issued by a VA medical professional in February 2000.  
There is also on file a transcript of the Board hearing 
conducted in January 2005.  

Clearly, that evidence which is duplicative or cumulative of 
prior evidence is not "new," and that encompasses most of 
the evidence offered in connection with the veteran's claims 
to reopen herein at issue, inclusive of the veteran's hearing 
testimony in January 2005.  The veteran's essential 
contentions remain the same.  Previously available evidence 
shows that there was a skin disturbance in October 1979.  The 
fact that the veteran was treated for a skin disorder in 
February 2000, as indicated by the Mycelex script, is 
cumulative of prior evidence and otherwise has no impact in 
determining the service incurrence or aggravation of a skin 
disorder during a period of military service of the veteran 
from August 1975 to August 1977.  The materials provided from 
the Atlanta police department and the Virginia Employment 
Commission have no bearing on the issues herein under 
consideration.  

In all, such evidence does not bear significantly and 
substantially upon the question at hand, and by itself or in 
combination with the other evidence previously of record is 
not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claims to reopen.  
As the evidence cannot be held to be new and material, the 
claims may not be reopened on that basis.  

The appeal is denied.


ORDER

New and material evidence has not been presented to reopen 
claims of entitlement to epidermophytosis of the feet, a back 
disorder, and residuals of an injury to the feet.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


